Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-5 are pending in this application.
Election/Restrictions
A Restriction and Election of Species Requirement was made on 09/15/2020.
In response to the Restriction Requirement, the applicant elect Species 1, claims 1-5 for examination. This election is made without traverse.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeson et al. (US. Pub. 2018/0217335) (Applicant’s cited).
Leeson et al. anticipate a fiber optical connector (101) comprising: a barrel (120) that includes an inner lumen configured to receive an optical fiber cable (2), the barrel having a first end and a second end; one or more latches (172) extending from the first end of the barrel; and a ferrule housing sub-assembly that includes a ferrule holder carrier (150) that is configured to receive a ferrule (114), wherein the latches engage with the ferrule holder carrier in order to secure the barrel with the ferrule housing sub-assembly (see Figs. 4 and 7-9).

    PNG
    media_image1.png
    431
    668
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    429
    739
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    496
    720
    media_image3.png
    Greyscale

Reproduced/annotated from US. Pub. 2018/0217335.

Leeson et al. further anticipate that the latches are biased inward toward a center axis (105) of the barrel; wherein the latches provide a snap-fit and/or an interference fit with the ferrule housing sub-assembly (see Figs. 4 and 7-9). 
Regarding claims 4-5, Leeson et al. further anticipate that the first end of the barrel includes a protruding portion (174/178) that is configured to anchor an outer housing on the connector; wherein the second end of the barrel includes a barb (i.e. not labeled) member that projects outward from the second end of the barrel and that is configured for attachment to a boot (138) (see Figs. 4, 8 and 9).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Liu et al. (US. Pub. 2016/0356963).
Van Baelen et al. (US. Pub. 2016/0209599).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883